Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
2. Applicant’s arguments, see section labeled “Remarks”, filed 02/22/2021, with respect to 35 U.S.C. 112(b) rejections of Claims 7 and 19 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) of Claims 7 and 19 have been withdrawn. 
Applicant’s arguments, see section labeled “Remarks”, filed 02/22/201, with respect to the rejections of Claims 1-25 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 103(a) in view of Spanier et (US 20150141842), further in view of Muller et al (US 20180021494), Anagnostopoulos (US 20160136343), and Siess (US  Patent 7011620, hereinafter Siess ‘620). 

Claim Rejections - 35 USC § 103
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

5. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	i. Determining the scope and contents of the prior art.
	ii. Ascertaining the differences between the prior art and the claims at issue.
	iii. Resolving the level of ordinary skill in the pertinent art.
6. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8. Claims 1-4, 7-16, and 19-25  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20150141842 granted to Spanier et al (hereinafter Spanier), in view of U.S. Patent Application No. 20180021494 granted to Muller et al (hereinafter Muller) and further in view of Patent Application No. 20160136343 granted to Anagnostopoulos.
	9. Regarding Claim 1, Spanier teaches: a blood pump (Abstract) comprising: an impeller (impeller 58) assembly comprising a housing region (catheter 20) defined by a wall having an outer surface; two or more electrical leads (optical fibers 28a/28b) received and accommodated within troughs, a material disposed between adjacent troughs of the two or more trough (Fig. 1, material between troughs as they 
	
10. Regarding Claim 2, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of Claim 1 as shown above. Modified Spanier does not disclose wherein the insulating material comprises a polymer. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a polymer as the material of the insulating material, since it was within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07). In particular, Spanier would have been aware of using a polymer coating for the purpose of isolating the electrical signals, as shown in para. 0032 (“The hose and/or tubelet 27 in which the optical fibers 28A, 28B are laid can extend slightly into the catheter hose 20, but can also extend completely through the catheter hose 20 and end in a corresponding plug at the end of the line for insertion of the relevant pressure sensor into a connection of the evaluation device 100. The optical fiber 28B as well as the optical fiber 28A are preferably glass 
11. Regarding Claim 3, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of claim 1, as mentioned above. Modified Spanier does not teach wherein the housing region is expandable. However, Anagnostopoulos teaches wherein the housing region of a blood pump rotor is expandable (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Spanier’s blood pump by the teachings of Anagnostopoulos, i.e. to expand Spanier’s specific blood pump, to make it easier to deliver Spanier’s blood pump to the heart.

	12. Regarding Claim 4, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of Claim 1, as shown above, and further teaches wherein the housing region is not expandable, as shown in Fig. 1 of Spanier (the device is shown in its working configuration, and the housing region is shown to not be expandable).  

	13. Regarding Claim 7, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of Claim 1, as shown above, and wherein each of the two or more troughs defines a linear path within the wall of the housing region (Fig. 3, the two leads 28a and 28b are already configured in a generally linear path, the addition of a lumen on 28b would not change this).

	14. Regarding Claim 8, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of Claim 1, as shown above, and wherein each of the two or more troughs defines an at least partially non-linear path within the wall of the housing region (Fig. 3, the two leads 28a and 28b are 
	
	15. Regarding Claim 9, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of Claim 8, as set forth above, containing two or more troughs. Modified Spanier does not teach wherein the two or more troughs define a spiral path within the wall of the housing. However, Anagnostopoulos, in the art of circulatory assist devices, teaches wherein the troughs define a spiral path (Para. 0045, “The expandable frame may alternately comprise a slit tube, a tubular braid, a mesh or a twist of superelastic filaments (wires or tubes) or any combinations thereof. Typically the engineering principle is that a proximal, non-expandable tubular shaft portion supplies at least one radially expandable member, such as a frame arm, strut, stent arm, etc. which diverges at its origin in the proximal shaft portion and converges again at its end in a distal shaft portion to reform a distally-extending, non-expandable tubular shaft portion. FIG. 2a depicts exemplary lateral and superior views of slit tubes having 3 (ii), 4 (iii) and 6 (iv) radially expandable members 1.31, 1.32, 1.33, 1.34, etc. Different heat-set tooling can produce any kind of three dimensional structure (e.g., FIG. 2 sub i), ellipsoidal, ellipsoid hyperboloid, ovoid, trapezoid, spherical, disciform or any combination thereof, depending on the interior of the surface that needs to be conformed with”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Spanier by Anagnostopoulos, i.e. by arranging the troughs in a spiral pattern, for the purpose of increasing the structural integrity of Spanier’s device (Anagnostopoulos Para. 0041, “To achieve aims of the invention a non-flow occlusive, and preferably reversibly collapsible, expandable frame is integrated on the balloon catheter. One or more expandable frames may be used simultaneously. In order to eliminate undue overexpansion, the frame may be constructed so as to provide either certain expansion 

	16. Regarding Claim 10, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of Claim 1, as set forth above, and an at least one electrical lead that does not extend beyond the outer surface of the wall of the housing region wherein the at least one electrical lead is received within the at least one trough (optical fiber 28a within lumen 27, connected to sensor head 30 immediately upon end of said lumen).

	17. Regarding Claim 11, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of Claim 1, as shown above, further comprising a sensor (sensor head 30/60) operatively connected with at least one of the electrical leads (optical fiber 28a/28b) received within the two or more troughs (lumen 27 and plastic hose 21).

	18. Regarding Claims 12, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of Claim 11, as shown above, and further teaches that the sensor (sensor head 30) is selected from the group consisting of: flow rate sensor, pressure sensor, signal emitter, and signal receptor (para 0035, “In a similar manner, the sensor head 30 of the second pressure sensor is also received in a countersunk manner…”).
	 
	19. Regarding Claim 13, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of Claim 1, as shown above, further comprising an insulating spacing gap (gap between optical wire 28a and 28b).
	 


	21. Regarding Claim 15, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of Claim 14, as mentioned above. Modified Spanier does not teach wherein the housing region is expandable. However, Anagnostopoulos teaches wherein the housing region of a blood pump rotor is expandable (abstract) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Spanier’s blood pump by the teachings of Anagnostopoulos, i.e. to expand Spanier’s specific blood pump, to make it easier to deliver Spanier’s blood pump to the heart.

	22. Regarding Claim 16, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of Claim 14, as shown above, and further teaches wherein the housing region is not expandable, as shown in Fig. 1 of Spanier (the device is shown in its working configuration, and the housing region is shown to not be expandable).  

	23. Regarding Claim 19, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of Claim 14, as shown above, and wherein each of the two or more troughs defines a linear path within the wall of the housing region (Fig. 3, the two leads 28a and 28b are already configured in a generally linear path, the addition of a lumen on 28b would not change this).



	25. Regarding Claim 21, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of Claim 14, as set forth above, containing two or more troughs. Modified Spanier does not teach wherein the two or more troughs define a spiral path within the wall of the housing. However, Anagnostopoulos, in the art of circulatory assist devices, teaches wherein the troughs define a spiral path (Para. 0045, “The expandable frame may alternately comprise a slit tube, a tubular braid, a mesh or a twist of superelastic filaments (wires or tubes) or any combinations thereof. Typically the engineering principle is that a proximal, non-expandable tubular shaft portion supplies at least one radially expandable member, such as a frame arm, strut, stent arm, etc. which diverges at its origin in the proximal shaft portion and converges again at its end in a distal shaft portion to reform a distally-extending, non-expandable tubular shaft portion. FIG. 2a depicts exemplary lateral and superior views of slit tubes having 3 (ii), 4 (iii) and 6 (iv) radially expandable members 1.31, 1.32, 1.33, 1.34, etc. Different heat-set tooling can produce any kind of three dimensional structure (e.g., FIG. 2 sub i), ellipsoidal, ellipsoid hyperboloid, ovoid, trapezoid, spherical, disciform or any combination thereof, depending on the interior of the surface that needs to be conformed with”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Spanier by Anagnostopoulos, i.e. by arranging the troughs in a spiral pattern, for the purpose of increasing the structural integrity of Spanier’s device (Anagnostopoulos Para. 0041, “To achieve aims of the invention a non-flow occlusive, and preferably reversibly collapsible, expandable frame is integrated 

	26. Regarding Claim 22, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of Claim 14, as set forth above, and an at least one electrical lead that does not extend beyond the outer surface of the wall of the housing region wherein the at least one electrical lead is received within the at least one trough (optical fiber 28a within lumen 27, connected to sensor head 30 immediately upon end of said lumen).

	27. Regarding Claim 23, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of Claim 14, as shown above, further comprising a sensor (sensor head 30/60) operatively connected with at least one of the electrical leads (optical fiber 28a/28b) received within the two or more troughs (lumen 27 and plastic hose 21).

28. Regarding Claim 24, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of Claim 22, as shown above, and further teaches that the sensor (sensor head 30) is selected from the group consisting of: flow rate sensor, pressure sensor, signal emitter, and signal receptor (para 0035, “In a similar manner, the sensor head 30 of the second pressure sensor is also received in a countersunk manner…”).

29. Regarding Claim 25, Spanier modified by Muller and Anagnostopoulos teaches the blood pump of Claim 14 as shown above. Modified Spanier does not disclose wherein the insulating material . 

30. Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20150141842 granted to Spanier et al (hereinafter Spanier), in view of U.S. Patent Application No. 20180021494 granted to Muller et al (hereinafter Muller) and in view of Patent Application No. 20160136343 granted to Anagnostopoulos, further in view of Patent No. 7011620 granted to Siess (hereinafter Siess).
	31. Regarding Claims 5 and 17, Spanier modified by Muller and Anagnostopoulos discloses the blood pumps of Claim 1 and 14, respectively, as set forth above. Modified Spanier does not disclose an outer layer of material covering the at least one trough and the at least one electrical lead received within the at least one trough. However, Siess ‘620 discloses in col. 4, lines 9-14, the use of an outer layer of material (“polyimide” layer – an outer layer relative to an inner side of a housing wall 16, Figs. 1-2) covering a housing wall 16 and electrical wiring (of winding 17, Figs 1-2) received with the housing wall 16. Col. 4, lines 11-13, discloses that the polymer (polyimide) insulates the wires and protects them 
 	
	32. Regarding Claims 6 and 18, modified Spanier discloses the blood pump of Claim 5 and 17, respectively, further comprising that the outer layer of material comprises a polymer (Siess ‘620 Fig. 1-2, “polyimide” layer – an outer layer relative to an inner side of a housing wall 16).

Conclusion
33. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
34. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	35. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached on 8:00-6:00 M-Th.	

	37. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski, can be reached at (571)-272-7230. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	38. Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica L Mullins/
Examiner, Art Unit 3792
/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792